Citation Nr: 1133727	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	C.H. Thornton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1980, June 1981 to August 1981, and from May 2002 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.  The Veteran testified at a videoconference hearing before the undersigned Veterans law Judge in October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he injured his low back while stationed in Afghanistan when his minesweeper hit a mine causing an explosion.  

The Veteran was stationed in Afghanistan from February 2002 to January 2003.  A DA Form 638, Recommendation for Award, confirms that during that time, a grader operated by the Veteran hit a mine and blew the right tire.  The service medical records show treatment for rectal pain.  In January 2003, the Veteran related concerns regarding low back pain and reported treatment for 30 days for an infection of the prostate.  He was referred for a genitourinary consult.  On examination in February 2003, the Veteran was seen for rectal pain.  The clinician noted proctitis versus hemorrhoids.  The Veteran reported chronic intermittent low back pain for which he had been placed in quarters.  The clinician noted rectal pain and requested a GI/urology consult.  VA treatment records in April and May 2003 show complaints of pain in the rectum up to the tailbone.  The Veteran was treated with antibiotics.  The clinician noted proctalgia that appeared to be resolving.  In a November 2003 medical report, the Veteran reported taking medication for rectal pain and a knee injury incurred in a mine explosion.  Thereafter VA medical records show continued complaints of back pain and rectal pain.  Lumbar spine MRIs in October 2003, February 2005 and March 2007, revealed no abnormalities.  An April 2007 MRI of the lumbar spine showed broad-based L4-5 disc bulge or protrusion eccentric to the left, resulting in moderate left and mild right L4-L5 foraminal stenosis.  In June 2008, the Veteran underwent L4-L5 discectomy and interbody fusion with pedicle screws and cages.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran was afforded a VA spine emanation in January 2009.  The examiner opined that the Veteran's low back disability, diagnosed as post-operative lumbar spine fusion, was not due to the in-service landmine blowing incident because the April 2007 MRI showed a new disc condition as opposed to a decade old injury.  However, in statements and at the October 2010 hearing, the Veteran and his representative claimed that following the in-service landmine explosion, the Veteran reported low back symptoms, to include pain in his tailbone, which were consistent with a low back injury, but the clinicians misinterpreted his complaints and erroneously treated the Veteran for a rectal condition that was never clinically found.  The service medical records show low back and anal pain complaints, which seem to have been interchangeably reported.  Thus it remains unclear whether those complaints were manifestation of a low back condition, and if so, whether any low back condition was etiologically related to the Veteran's service, to include the landmine incident of 2002.  Accordingly, the Board finds that a remand for an examination and opinion is required in order to address the merits of the claim.  38 C.F.R. § 3.159(c)(2) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in May 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2009.

2.  After the above records have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any lumbar spine disability that may have been prior to the manifestation of a ruptured disc in April 2007.  The examiner must review the claims file, to include the service medical records and post-service treatment records, and the examination report should note that review.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following information: 

a)  Is it at least as likely as not (50 percent probability or greater) that complaints of rectal or low back pain in service were a manifestation of a low back disability?  

b)  If so, is it at least as likely as not (50 percent probability or greater) that any low back disability that may have been present prior to the manifestation of a ruptured disc in April 2007, had onset in service, or is related to any disease or injury incurred in or aggravated by service, to include a landmine incident in Afghanistan in 2002?  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


